

November 18, 2019




Will Bondurant




Re: Promotion




Dear Will,
 


Thank you for your continued commitment and contributions to Castlight. I am
pleased to inform you that you have been promoted to the position of Chief
Financial Officer effective November 15, 2019 reporting to me. Your annual base
salary will remain $300,000, less applicable withholdings. Your annual target
bonus will increase to 60% of your base salary, which will increase your total
target earnings from $390,000 to $480,000 annually.


In addition, in relation to this promotion you have been awarded 281,691
Restricted Stock Units (RSUs) and 256,520 stock options.


The RSUs are subject to a four-year vesting schedule with 1/16th vesting on
February 16, 2020 and the remainder of the RSUs vesting quarterly thereafter,
provided you remain in continuous service on each applicable vesting date, as
set forth in the applicable option award agreement. The RSUs will be governed by
the terms of the Plan and your RSU award agreement.


The stock options are subject to a four-year vesting schedule with 1/16th
vesting on February 16, 2020 and the remainder of the stock options vesting
quarterly thereafter, provided you remain in continuous service on each
applicable vesting date, as set forth in the applicable option award agreement.
The stock options will be governed by the terms of the Plan and your stock
option award agreement.


Also, with this promotion you will be a Section 16 officer.


Please sign this letter below and return the signed letter to Vicki Ryan, Chief
People Officer [email address intentionally omitted].
 
Thank you again for your efforts at Castlight. We truly appreciate your
dedication to making us one team on a mission making things happen.


Congratulations!


/s/ Siobhan Nolan Mangini
Siobhan Nolan Mangini
President


Accepted:




/s/ Will Bondurant    Nov 19, 2019
Will Bondurant     Date

